DETAILED ACTION

This action is in response to the amendment filed on 12/23/2020. 
      Claims 1, 34-60 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant’s arguments filed 12/23/2020 with respect to the rejection(s) of claim(s) 1-4, 6-9, 11-14, 16-17 and 19-33 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.
See the rejection below.



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 35 and 36 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Tourapis et al. (US 20130188686 A1; Hereinafter Tourapis).

























1.  A video coding method, comprising: 
generating motion prediction data by motion-compensation with motion vectors from decoded reference image data of a video sequence;
“[0024] The mode decision block 230 may determine an appropriate operating modes based, at least in part, on the incoming base band video signal and decoded picture buffer signal, described further below, and/or may determine 
appropriate operating mode on a per frame and/or macroblock basis.  
Additionally, the mode decision block 230 may employ motion and/or disparity 
estimation of the video signal.  The mode decision may include macroblock type, 
intra modes, inter modes, syntax elements (e.g., motion vectors), and 
quantization parameters.”

generating motion residuals blocks from a comparison of input pixel blocks of the video sequence to the motion prediction data; 
“[0026]…The output of the subtractor 204 may be a residual, e.g. the difference between a block and a predicted block, and the residual may be provided to the downsampler 260 or the DCT transform 208.”

quantizing, with a first quantization type, the motion residual blocks according to respective residual block quantization parameters corresponding to each motion residual block wherein the residual block quantization parameters vary between at least two of the blocks within a frame of the video sequence;
“[0043] If the frame level RRU mode is enabled for a frame, regions, such as 
macroblocks or groups of macroblocks, of the frame may be identified at a step 
345.  In one embodiment, regions may be identified by the mode decision block 

mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”

transforming the quantized residual blocks to respective transform coefficient blocks, 
“[0028] The transform 206 may receive the full resolution residual from the 
subtractor 204 or the reduced resolution residual from the downsampler 260, and 
perform a transform, such as a discrete cosine transform (DCT), to transform 
the residual to the frequency domain.”

entropy coding the transform coefficient blocks; and
“[0029] In turn, the entropy encoder 208 may encode the quantized coefficient 
block to provide an encoded bitstream.  The encoded bitstream may include, for 
instance, one or more signals provided by the mode decision 230.  In one 
embodiment, only signals for particular syntax levels may be included in the 
bitstream.”
outputting the entropy coded coefficient blocks and the corresponding residual block quantization parameters. 
“[0029] In turn, the entropy encoder 208 may encode the quantized coefficient 
block to provide an encoded bitstream.  The encoded bitstream may include, for 
instance, one or more signals provided by the mode decision 230.  In one 
embodiment, only signals for particular syntax levels may be included in the 
bitstream.”

34. (New) The video decoding method of claim 1, wherein the first quantization type is a spatial scaler, and the spatial scaler is applied to chroma components of the residuals and not applied to a luma component of the residual.

macroblocks or groups of macroblocks, of the frame may be identified at a step 
345.  In one embodiment, regions may be identified by the mode decision block 
230.  At a step 350, the first macroblock may be analyzed, for example, by the 
mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”
Note downsampling is understood as a spatial scalar.

35. (New) The video decoding method of claim 1, wherein the first quantization type is a spatial scaler, and the spatial scalar is only applied to a subset of the blocks of residual data within a frame and is not applied to other blocks of residual data within the frame.
“[0043] If the frame level RRU mode is enabled for a frame, regions, such as 
macroblocks or groups of macroblocks, of the frame may be identified at a step 
345.  In one embodiment, regions may be identified by the mode decision block 
230.  At a step 350, the first macroblock may be analyzed, for example, by the 
mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”

36. (New) The video decoding method of claim 1, wherein:
the first quantization type is a spatial scaler, the spatial scalar is only applied chroma components of residual data and not applied to a luma component of residual data in a first subset of blocks within a frame, and
“[0043] If the frame level RRU mode is enabled for a frame, regions, such as 
macroblocks or groups of macroblocks, of the frame may be identified at a step 
345.  In one embodiment, regions may be identified by the mode decision block 
230.  At a step 350, the first macroblock may be analyzed, for example, by the 
mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”

the spatial scalar is applied to both chroma and luma components of residual data in a second subset of blocks within a frame.
“[0043] If the frame level RRU mode is enabled for a frame, regions, such as 
macroblocks or groups of macroblocks, of the frame may be identified at a step 
345.  In one embodiment, regions may be identified by the mode decision block 
230.  At a step 350, the first macroblock may be analyzed, for example, by the 
mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-38  are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis  in view of Su et al. (US 20140050271 A1; hereinafter Su).
Regarding the claim 37, Tourapis discloses the invention substantially as claimed as mentioned for the claim 1 above.

Tourapis does not disclose,
37. (New) The video decoding method of claim 1, wherein the first quantization type is a precision quantizer, and the precision quantizer applies a linear quantizer uniformly to each pixel- domain residual value within a color component of a block.

Su discloses,
37. (New) The video decoding method of claim 1, wherein the first quantization type is a precision quantizer, and the precision quantizer applies a linear quantizer uniformly to each pixel- domain residual value within a color component of a block.
“Pa0041 One approach to quantize residual 265 is to apply a uniform (linear) quantizer.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Su and apply them on the teachings of Tourapis to incorporate the uniform or non-uniform quantization when quantizing the residual pixel blocks in Tourapis. 

One would be motivated as uniform and nonuniform quantizers are well known in the art, as evidenced by Su, and would have been utilized as a matter of design choice and to improve the compression efficiency. 

38. (New) The video decoding method of claim 1, wherein the first quantization type is a precision quantizer, and the precision quantizer applies a non-linear quantizer to each pixel-domain residual value within a block.
Su “Pa0042, “One method to overcome these limitations of uniform quantizers is to use a non-uniform quantizer, such as a Lloyd-Max optimal quantizer. Such a quantizer may be optimal, provided one has prior knowledge of the probability distribution function (PDF) of the input signal.“)
Same explanation for the motivation applies as given for the claim 37.

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tourapis in view of Zhao et al. (US 20190052878 A1; hereinafter Zhao).
Regarding the claim 39, Tourapis discloses the invention substantially as claimed as mentioned for the claim 1 above.

Tourapis does not disclose,
39. (New) The video decoding method of claim 1, wherein the first quantization type is a precision quantizer, and quantization parameters corresponding to a block are predicted based on intensity values in the corresponding block of the prediction data.


39. (New) The video decoding method of claim 1, wherein the first quantization type is a precision quantizer, and quantization parameters corresponding to a block are predicted based on intensity values in the corresponding block of the prediction data.
“[0041] It should be noted that, in some examples, with respect to Equation 3 
and Equation 4, QpBdOffsetY may be generalized as including any value based on the bit depth of a luma component and Equation 4 may be generalized to include any function based on a luma quantization parameter predictor value, a coding unit quantization parameter delta value, and the bit depth of a luma component.  Further, it should be noted that in ITU-T H.265, CuQpDeltaVal is optionally signaled.  In this manner, the process for determining a Qstep for a current luma coding block in a coding unit in ITU-T H.265 may be generally described as inheriting a slice level QP value or inheriting a QP value from a previous CU and optionally adding an indicated QP delta value to the inherited QP value.  In ITU-T H.265, a QP delta value is signaled to a decoder using a one-bit sign indicator and a variable length absolute value indicator.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Zhao and apply them on the teachings of Tourapis to incorporate the prediction of the quantization parameter as disclosed in Zhao when quantizing the residual pixel blocks in Tourapis. 

One would be motivated as prediction of the quantization parameter is well known in the art, as evidenced by Zhao, which would have been utilized to increase the compression efficiency.  


































Claims 40-42, 46-48, 50, 51, 56, 57, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 20090141814 A1; Hereinafter Yin)  in view of Su et al. (US 20140050271 A1; hereinafter Su).

Regarding the claim 40, Yin discloses the invention substantially as claimed.

Yin discloses,
40. (New) A video coding method, comprising:
generating prediction data from decoded reference image data of a video sequence, 
(Yin Pa0047, “An output of the reference picture store 265 is connected in signal communication with a second input of a motion compensator 270 and a first input of a motion estimator 275. An output of the motion estimator 275 is connected in signal communication with a third input of the motion compensator 270. An output of the motion compensator 270 is connected in signal communication
with a second non-inverting input of the combiner 255, an inverting input of the combiner 205, and a second input of the variable length coder 230.”

Yin Pa0108, “Although RRU mode was found useful in video coding, especially during the presence of heavy motion within the sequence, since it allowed an encoder to maintain a high frame rate (and thus improved temporal resolution)
while also maintaining high resolution and quality in stationary areas, it can introduce certain artifacts or a lower objective PSNR due to non-invertibility of the downsampling and upsampling processes.”)

generating blocks of pixel residuals from a comparison of an blocks of input data to corresponding blocks of the prediction data, 
(Yin Pa0048, “…The encoder 200 includes a combiner 205 having an output connected to an input of a switch 210…. An output of the motion compensator 270 is connected in signal communication with a second non-inverting input of the combiner 255, an inverting input of the combiner 205…”)
See also Yin Fig. 2 which shows the combiner 205 generating residual by comparing the input video with the predictor output by the motion compensator 270.

first quantizing the blocks of pixel residuals according to first quantization parameters and with a first type of quantization, 
(Yin Pa0048, “…A first output of the switch 210 is connected in signal communication with an input of a downsampler 215, a first output of a switch 245 and a first input of a motion compensator 270. An output of the downsampler 215 is connected in signal communication with an input of a transformer 220.”)
“Quantization parameter” indicating the degree of downscaling is understood to be present when downscaling in Yin.

…

transforming the second quantized residuals into transform coefficients, 
(Yin Pa0003, “A Multi-view Video Coding (MVC) sequence is a set of two or more video sequences that capture the same scene from a different view point. A possible approach to the encoding of a multi-view video sequence is to encode each single view independently. In this case, any existing video coding standard, as for example, the International Telecommunication Union, Telecommunication Sector (ITU-T) H.263 recommendation (hereinafter the "H.263 Recommendation") and the International Organization for Standardization/
International Electrotechnical Commission (ISO/IEC) Moving Picture Experts Group-4 (MPEG-4) Part 10 Advanced Video Coding (AVC) standard/International Telecommunication Union, Telecommunication Sector (ITU-T) H.264 recommendation (hereinafter the "MPEG-4AVC standard") can be used. The approach has low compression efficiency since it only exploits the temporal redundancy between pictures of the same video sequence.”

Yin Pa0048, “…A second output of the switch 210 is connected in signal communication with the input of the transformer 220. An output of the transformer 220 is connected in signal communication with an input of a quantizer 225….”)

entropy coding the transform coefficients, and
(Yin Pa0048, “…An output of the quantizer 225 is connected in signal communication with a first input of a variable length coder 230 and an input of an inverse quantizer 235….”)

outputting the entropy coded transform coefficients, the first quantization parameters, and the second quantization parameters as coded video data.
(Yin Pa0004, “The Reduced-Resolution Update mode was introduced in the H.263 Recommendation to allow an increase in the coding picture rate while maintaining sufficient subjective quality. Although the syntax of a bitstream encoded in this mode was essentially identical to a bitstream coded in full
resolution, the main difference was on how all modes within the bitstream were interpreted, and how the residual information was considered and added after motion compensation...”

Yin Pa0048, “…An output of the variable length coder 230 is available as an

It is understood that the parameters that are necessary for decoding of the compressed video is present in the output bitstream. See also Pa0004 that discusses syntax.

Yin does not disclose,
second quantizing the blocks of first quantized residuals according to second quantization parameters and with a second type of quantization different from the first type of quantization, 

Su discloses,
second quantizing the blocks of first quantized residuals according to second quantization parameters and with a second type of quantization different from the first type of quantization, 
(Su Pa0034, “Residual 265 represents the difference between two VDR signals, thus it is expected to be represented by more than 8-bits per color component. In many possible implementations, encoder 220 may not be able to support the full dynamic range of this residual signal. In an example implementation, the residual may be 16 bits and the residual encoder 220 may be a standard H.264, 8-bit, encoder. In order for encoder 220 to accommodate the dynamic range of residual 265, quantizer 210 quantizes residual 265 from its original bit-depth representation (say 12 or 16 bits) to a lower bit-depth representation.”)

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Su and apply them on the teachings of Yin to incorporate the quantization of the reduced resolution residual pixel blocks in Yin so as to have a reduced bit depth after the down sample but before the transform and quantization of the transformed coefficients in Yin. 

One would be motivated as Su teaches that residual signal may be in a high dynamic range so as to require the quantization to allow encoding using a residual encoder that can only encode the lower dynamic range residual signal.

41. (New) The video coding method of claim 40, further comprising:
third quantizing the blocks of second quantized residuals according to third quantization parameters and with a third type of quantization different from both the first type of quantization and second type of quantization, and

(Yin Pa0048, “…A first output of the switch 210 is connected in signal communication with an input of a downsampler 215, a first output of a switch 245 and a first input of a motion compensator 270. An output of the downsampler 215 is connected in signal communication with an input of a transformer 220.”)

(Su Pa0034, “Residual 265 represents the difference between two VDR signals, thus it is expected to be represented by more than 8-bits per color component. In many possible implementations, encoder 220 may not be able to support the full dynamic range of this residual signal. In an example implementation, the residual may be 16 bits and the residual encoder 220 may be a standard H.264, 8-bit, encoder. In order for encoder 220 to accommodate the dynamic range of residual 265, quantizer 210 quantizes residual 265 from its original bit-depth representation (say 12 or 16 bits) to a lower bit-depth representation.”)
Same explanation for the motivation applies as given for the claim 40

wherein the transforming the second quantized residuals includes transforming the third quantization of the second quantized residuals.
(Yin Pa0003, “A Multi-view Video Coding (MVC) sequence is a set of two or more video sequences that capture the same scene from a different view point. A possible approach to the encoding of a multi-view video sequence is to encode each single view independently. In this case, any existing video coding standard, as for example, the International Telecommunication Union, Telecommunication Sector (ITU-T) H.263 recommendation (hereinafter the "H.263 Recommendation") and the International Organization for Standardization/
International Electrotechnical Commission (ISO/IEC) Moving Picture Experts Group-4 (MPEG-4) Part 10 Advanced Video Coding (AVC) standard/International Telecommunication Union, Telecommunication Sector (ITU-T) H.264 recommendation (hereinafter the "MPEG-4AVC standard") can be used. The approach has low compression efficiency since it only exploits the temporal redundancy between pictures of the same video sequence.”

Yin Pa0048, “…A second output of the switch 210 is connected in signal communication with the input of the transformer 220. An output of the 

Su Pa0034, “Residual 265 represents the difference between two VDR signals, thus it is expected to be represented by more than 8-bits per color component. In many possible implementations, encoder 220 may not be able to support the full dynamic range of this residual signal. In an example implementation, the residual may be 16 bits and the residual encoder 220 may be a standard H.264, 8-bit, encoder. In order for encoder 220 to accommodate the dynamic range of residual 265, quantizer 210 quantizes residual 265 from its original bit-depth representation (say 12 or 16 bits) to a lower bit-depth representation.”)
Same explanation for the motivation applies as given for the claim 40

42. (New) The video coding method of claim 40, wherein one of the first quantization type or the second quantization type is spatial scaler for reducing a resolution of residuals.
Yin “[0048] Turning to FIG. 2, an exemplary encoder supporting Reduced Resolution Update (RRU) mode is indicated generally by the reference numeral 200. The encoder 200 includes a combiner 205 having an output connected to an input of a switch 210.”
Same explanation for the motivation applies as given for the claim 40

46. (New) The video decoding method of claim 40, wherein one of the first quantization type or the second quantization type is inverse precision quantizer of residual values.
Su “[0042] One method to overcome these limitations of uniform quantizers is to use a non-uniform quantizer, such as a Lloyd-Max optimal quantizer. Such a quantizer may be optimal, provided one has prior knowledge of the probability distribution function (PDF) of the input signal.“)

Su “[0067] Embodiments of the present invention may be implemented either on an image encoder or an image decoder. FIG. 3 shows an example implementation of decoder lSO according to an embodiment of this invention. Given the residual quantization parameters, which in an example implementation
may be extracted from metadata 33S, residual dequantizer 3SO can perform a non-linear-based VDR de-quantization; for example using equations (6) or (8) or by using look-up tables. As explained earlier, the de-quantized residual

Same explanation for the motivation applies as given for the claim 40

47. (New) The video decoding method of claim 46, wherein the precision quantizer applies a linear quantizer uniformly to each pixel-domain residual value within a color component of a block.
Su “[0041] One approach to quantize residual 265 is to apply a uniform (linear) quantizer.”
Same explanation for the motivation applies as given for the claim 40

48. (New) The video decoding method of claim 46, wherein the precision quantizer applies a non-linear quantizer to each pixel-domain residual value within a block.
Su “[0042] One method to overcome these limitations of uniform quantizers is to use a non-uniform quantizer, such as a Lloyd-Max optimal quantizer. Such a quantizer may be optimal, provided one has prior knowledge of the probability distribution function (PDF) of the input signal.“
Same explanation for the motivation applies as given for the claim 40.

Regarding the claims 50, 51, 56, 57, 59 and 60 they list the same elements as claims 40, 42, 47, 48 and 40, 40 above respectively, but in a different form rather than a video coding method form. Therefore, the rationale for the rejection of the claims 40, 42, 47, 48 and 40, 40 above applies equally as well to the claims 50, 51, 56, 57, 59 and 60 respectively.

Claims 49, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Su, as applied to the claim 40 above, further in view of Zhao.
Regarding the claim 49, Yin-Su discloses the invention substantially as claimed.

Yin-Su does not disclose,
49. (New) The video decoding method of claim 40, wherein quantization parameters corresponding to a block are predicted based on intensity values in the corresponding block of prediction data.

Zhao discloses,
49. (New) The video decoding method of claim 40, wherein quantization parameters corresponding to a block are predicted based on intensity values in the corresponding block of prediction data.
“[0041] It should be noted that, in some examples, with respect to Equation 3 
and Equation 4, QpBdOffsetY may be generalized as including any value based on the bit depth of a luma component and Equation 4 may be generalized to include any function based on a luma quantization parameter predictor value, a coding unit quantization parameter delta value, and the bit depth of a luma component.  Further, it should be noted that in ITU-T H.265, CuQpDeltaVal is optionally signaled.  In this manner, the process for determining a Qstep for a current luma coding block in a coding unit in ITU-T H.265 may be generally described as inheriting a slice level QP value or inheriting a QP value from a previous CU and optionally adding an indicated QP delta value to the inherited QP value.  In ITU-T H.265, a QP delta value is signaled to a decoder using a one-bit sign indicator and a variable length absolute value indicator.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Zhao and apply them on the teachings of Yin-Su to incorporate the prediction of the quantization parameter as disclosed in Zhao when quantizing the residual pixel blocks in Yin-Su. 

One would be motivated as prediction of the quantization parameter is well known in the art, as evidenced by Zhao, which would have been utilized to increase the compression efficiency.  

Regarding the claim 58 it lists the same elements as claim 49 above, but in a different form rather than a video decoding method form. Therefore, the rationale for the rejection of the claims 49 above applies equally as well to the claim 58.

Claims 43-45, 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Su, as applied to the claim 40 and 42 above, further in view of Tourapis.
Regarding the claim 43, Yin-Su discloses the invention substantially as claimed as mentioned for the claims 40 and 42 above.

Yin-Su does not disclose,
43. (New) The video decoding method of claim 42, wherein the spatial scaler is applied to chroma components of the residuals and not applied to a luma component of the residual.

Topurapis discloses,
43. (New) The video decoding method of claim 42, wherein the spatial scaler is applied to chroma components of the residuals and not applied to a luma component of the residual.
“[0043] If the frame level RRU mode is enabled for a frame, regions, such as 
macroblocks or groups of macroblocks, of the frame may be identified at a step 
345.  In one embodiment, regions may be identified by the mode decision block 
230.  At a step 350, the first macroblock may be analyzed, for example, by the 
mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”
Note downsampling is understood as a spatial scalar.

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Tourapis and apply them on the teachings of Yin-Su to incorporate the frame level RRU mode to selectively apply RRU to different component and/or different regions within a frame.  

One would be motivated such mode in certain circumstances will increase coding efficiency as taught by Tourapis.

44. (New) The video decoding method of claim 42, wherein the spatial scalar is only applied to a subset of the blocks of residual data within a frame and is not applied to other blocks of residual data within the frame.

Same explanation for the motivation applies as given for the claim 43

45. (New) The video decoding method of claim 42, wherein:
the spatial scalar is only applied chroma components of residual data and not applied to a luma component of residual data in a first subset of blocks within a frame, and
the spatial scalar is applied to both chroma and luma components of residual data in a second subset of blocks within a frame.
Tourapis “[0043] If the frame level RRU mode is enabled for a frame, regions, such as macroblocks or groups of macroblocks, of the frame may be identified at a step 345.  In one embodiment, regions may be identified by the mode decision block 230.  At a step 350, the first macroblock may be analyzed, for example, by the mode decision block 230 to determine whether any components of the macroblock should be downsampled, and if so, in what manner.  As described below, this determination may be based on respective types of components, the proximity of the macroblock to an edge, testing code performance (e.g., rate-distortion cost), spatio-temporal analysis, or a combination thereof.  As an example, responsive to the macroblock having an edge, the mode decision block 230 may provide a signal corresponding to one or more of the chrominance components of the analyzed macroblock with a first RRU coding mode (e.g., downsample to 4:2:0), and signal the luminance component of the analyzed macroblock with a second RRU coding mode (e.g., no downsampling).”
Same explanation for the motivation applies as given for the claim 43

















Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE N NOH/
Examiner, Art Unit 2481